Title: To Benjamin Franklin from Richard Price, 19 May 1783
From: Price, Richard
To: Franklin, Benjamin


          
            Dear Sir
            Newington-Green May 19th: 1783
          
          This letter will be deliver’d to you by Mr Slaney, a young Gentleman of fortune who has been for
            some time on his travels and is ambitious of the honour of being introduced to you. I am
            not personally acquainted with him; but the account given me of him by a friend of his
            and mine assures me, that he is a Gentleman of the best principles and character. Any
            notice wch: you may be pleased to take of him will, I believe, make him very happy.
            Before this will be deliver’d to you the new Edition of my Treatise on Annuities,
            population, public credit &c. will probably have reached you. Encouraged by the favourable reception wch: this
            work has met with I have in this edition enlarged it to two volumes,
            and taken great pains to make it as complete as possible. I reflect with pleasure that
            the part of it wch: is addressed to you will be the means of preserving some remembrance
            of our acquaintance and friendship. You will easily recollect the fact mentioned in the
            note p. 284, Vol. 1st: I have thot: there could be no impropriety in introducing it into
            this Edition.
          Wishing you all possible happiness, I am most affectionately Yours
          
            Richd: Price
          
        